Citation Nr: 0918125	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a sinus disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for migraine headaches.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a kidney disorder, 
and if so may such claim be granted.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include a major depressive disorder, 
and if so may such claim be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).

The issue of entitlement to service connection for a kidney 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2000 rating decision denied service connection for 
a sinus disorder and migraine headaches, finding there was no 
evidence of a nexus between a currently diagnosed disorder 
and the Veteran's military service.

2.  A June 2000 rating decision denied service connection for 
back and kidney disorders and for PTSD, finding there was no 
evidence of current disability.  

3.  The Veteran failed to appeal this June 2000 rating action 
within one year of receiving notification.  

4.  Evidence added to the record since the June 2000 rating 
action does not relate to an unestablished fact necessary to 
substantiate the Veteran's claims for service connection for 
sinus, migraine headache, and back disorders and does not 
raise a reasonable possibility of substantiating the claims.

5.  Evidence added to the record since the June 2000 rating 
decision relates to an unestablished fact necessary to 
substantiate the Veteran's claims for service connection for 
a kidney disorder and an acquired psychiatric disorder, to 
include a major depressive disorder (previously considered as 
PTSD), and raises a reasonable possibility of substantiating 
that claim.

6.  The Veteran's service treatment record reflects an in 
service diagnosis of an acquired psychiatric disorder, to 
include a major depressive disorder (previously considered as 
PTSD).

7.  The evidence of record establishes that the Veteran has a 
current diagnosis of an acquired psychiatric disorder, to 
include a major depressive disorder (previously considered as 
PTSD), and such disorder has been related to her military 
service.  


CONCLUSION OF LAW

1.  Evidence added to the record since the June 2000 rating 
decision is not new and material and the claims for service 
connection for sinus, migraine headache, and back disorders 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  Evidence added to the record since the June 2000 rating 
decision denying the Veteran's application for service 
connection for a kidney disorder and an acquired psychiatric 
disorder, to include a major depressive disorder (previously 
considered as PTSD), is new and material and his claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  An acquired psychiatric disorder, to include a major 
depressive disorder (previously considered as PTSD), was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's March 2005 claim, a letter from the RO dated in 
May 2005 provided the appellant with an explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence she was to provide and 
what evidence the VA would attempt to obtain on her behalf.  
The Board notes that the appellant was informed through this 
letter of the definition of new and material evidence, and 
what evidence would be necessary to establish service 
connection that was found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Further, her statements reflect engagement in the claims 
process, such that the purpose of the notice requirements to 
ensure a fair adjudication has not been frustrated.  In view 
of this, any defect in the manner or timing of notification 
is harmless.  

The Board concludes that VA has obtained all relevant, 
identified, and available evidence, as the appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  Additionally, the Board finds that VA need not 
provide an examination related to the Veteran's sinus 
disorder, back disorder, and migraine headaches claims, as 
these claims are not reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(ii).  As it relates to the Veteran's 
acquired psychiatric disorder claim, sufficient evidence of a 
current disability related to service has been presented and 
a new examination related to this claim is unnecessary.  In 
light of the foregoing, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.




Applications to Reopen Service Connection Claims

A June 2000 rating decision denied the Veteran's service 
connection claims for a sinus disorder, a back disorder, a 
kidney disorder, PTSD, and migraine headaches.  This original 
denial considered the Veteran's service treatment records, 
outpatient treatment records from the State Insurance Fund, 
the Hospital Regional de Aguadilla, Hospital Universitario de 
Carolina, and VA treatment records.  Additionally, reports 
from Doctors A.R. and D.R., and statements from the Veteran 
were considered in this rating action.  Based on the evidence 
of record, the RO concluded there was no evidence of current 
PTSD, back, or kidney disorders.  The RO also concluded there 
was no evidence of a nexus between the Veteran's military 
service and any currently diagnosed sinus disorder or 
migraine headaches.  Based on this conclusion the RO denied 
the claims.  The Veteran failed to appeal this claim within 
the statutory time, and it became final.

The June 2000 rating action is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen any of these respective claims, the appellant 
must present or secure new and material evidence with respect 
to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
For evidence to be new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

As it relates to each of the Veteran's respective 
applications to reopen, newly translated medical documents 
have been added to the record.  These newly translated 
documents were considered by the RO in rendering the June 
2000 rating action, though they were in Spanish.  These 
records, though now in English, duplicate the records already 
considered by VA in the June 2000 rating action.  Thus, these 
treatment records are not material within the meaning of 38 
C.F.R. § 3.156(a).  

Sinus Disorder Application

As it relates to the Veteran's application to reopen service 
connection for a sinus disorder, only more recent VA 
treatment records have been added to the record.  While a May 
2004 VA treatment record does indicate the Veteran has a 
current diagnosis of sinusitis, this newly submitted evidence 
duplicates a September 1997 private treatment record 
diagnosing the condition.  Importantly, this September 1997 
record was considered by the RO in the now final June 2000 
rating action.  More importantly, these newly submitted VA 
treatment records do not relate any sinus disorder to the 
Veteran's military service.  Essentially, what was lacking in 
June 2000, and is still lacking, is competent evidence of a 
nexus between a current sinus disorder and the Veteran's 
military service.  Therefore these records are not material 
within the meaning of 38 C.F.R. § 3.156(a).  

Migraine Headaches Application

With respect to the Veteran's application to reopen service 
connection for migraine headaches, VA treatment records dated 
in May 2004 and May 2005, and numerous others, indicate the 
Veteran has a current migraine headache disorder.  However, 
these records duplicate a September 1997 private treatment 
record diagnosing migraine headaches, which was considered in 
the now final June 2000 rating action.  More importantly, 
these newly submitted VA treatment records do not relate any 
migraine headaches to the Veteran's military service.  What 
was lacking in June 2000, and is still lacking, is competent 
evidence of a nexus between the Veteran's current migraine 
headaches and her military service; therefore these records 
are not material within the meaning of 38 C.F.R. § 3.156(a). 



Back Disorder Application

The Veteran's service connection claim for a back disorder 
was previously denied because the RO found no evidence of a 
current back disability.  Though numerous VA treatment 
records have been added to the record since this now final 
June 2000 rating action, none of the treatment records 
indicate any treatment related to the Veteran's back.  As the 
newly submitted records fail to diagnosis any current chronic 
condition related to the Veteran's back, what was lacking in 
June 2000 is still lacking, and that is competent evidence of 
a chronic back disorder.  Therefore, these records are not 
material within the meaning of 38 C.F.R. § 3.156(a).

Kidney Disorder and Acquired Psychiatric Condition, 
Previously Considered as PTSD, Applications

At the time of the June 2000 rating action, the RO concluded 
that there was no evidence of any current kidney disorder or 
acquired psychiatric disorder, previously considered as PTSD.  
Since this final rating action, numerous VA treatment records 
have been added to the record.  Significantly, May 2005 and 
January 2006 VA treatment notes document the Veteran's 
diagnosis of PTSD and recurrent major depressive disorder.  
Additionally, May 2005 and March 2006 VA treatment records 
indicate a nodular lesion and chronic pyuria/hematuria 
associated with the Veteran's kidney.  With the addition of 
these records, the Veteran has presented evidence related to 
a necessary previously unestablished element of her claim.  
Specifically, she has presented evidence which provides 
support for her contention that she has a current diagnosis 
of a kidney disorder and an acquired psychiatric disorder, 
previously considered as PTSD.  The Board finds the newly 
submitted documents to be new and material evidence, within 
the meaning of 38 C.F.R. § 3.156(a) and the claims for 
service connection is reopened.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that she developed PTSD as a result of 
two major incidents that occurred in service.  Specifically, 
the Veteran contends that she was sexually assaulted in 
August 1982, while stationed in South Korea.  The Veteran 
indicates that she did not report this assault, but it did 
result in her having a child (which was delivered in 
service).  Additionally, the Veteran states that she was 
transferred after agreeing to drop sexual harassment charges 
against a supervisor.  These incidents form the basis for the 
Veteran's contention that she is entitled to service 
connection for PTSD.

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, No. 
07-558 (Vet. App. Feb. 17, 2009), which clarified how the 
Board should analyze claims for posttraumatic stress syndrome 
and other acquired psychiatric disorders.  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a 
calm to receive benefits only for an acquired psychiatric 
disorder, such as PTSD, but in fact makes a general claim for 
whatever mental condition may be afflicting the Veteran.  The 
Board will analyze the Veteran's current claim under this 
framework, based on this ruling and appropriate review of the 
evidence of record.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis or an organic disease of the nervous system, 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

According to VA regulations, entitlement to service 
connection for PTSD requires three elements: (1) medical 
evidence diagnosing PTSD; (2) combat status or credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  See 38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's service treatment records reflect a November 
1982 assessment of "apparent pregnancy."  Another November 
1982 treatment record documents the Veteran's prenatal care 
and indicates her last menstrual cycle was in September 1982.  
Though no separation examination is of record, an April 1986 
U.S. Army Reserve quadrennial examination indicates the 
Veteran had no psychiatric abnormalities and documents no 
complaints of depression.  However, a June 1997 private 
treatment record specifically indicates that the Veteran's 
condition is related to "a problem she had in the army 
(rape) before 1985."  Additionally, a September 1997 reserve 
treatment record notes the Veteran as having had a "nervous 
breakdown," and a psychiatric examination found her "unfit 
for military duty."  At this examination, the Veteran was 
diagnosed with recurrent major depression disorder.  

A January 1999 VA treatment record documents the Veteran's 
treatment for psychological problems.  At this time doctor 
indicates the Veteran's diagnosis with PTSD and a major 
depressive disorder.  A follow-up visit in April 1999 
continued this diagnosis.  Notably, neither of these 
treatment records indicate the medical logic or reasoning 
used in the diagnosis of these conditions.  In July 1999, a 
VA physician revised the Veteran's diagnosis to only include 
major depressive disorder.  

At the Veteran's May 2000 VA examination, provided in 
connection with her previous service connection claim for 
PTSD, the Veteran again relayed her account of in service 
stressors.  It is also noted that the Veteran had recently 
had an altercation with her oldest daughter, and informed her 
daughter that she "was the product of a rape and that her 
father wanted an abortion."  After performing a full 
psychological examination, the examiner diagnosed the Veteran 
with major depression, not PTSD.  

A VA treatment record dated in February 2005 indicates the 
Veteran was hospitalized, due to psychological difficulties.  
This treatment note indicates the Veteran reported to the VA 
facility with her "oldest daughter, who was born after a 
rape, while being active in the army."  The Veteran also 
reported additional stressful events related to her family 
and work life.  At this time, the Veteran was diagnosed with 
major depressive disorder, and based on the Veteran's report, 
posttraumatic stress syndrome.  

Based on the evidence of record, the Board finds that the 
evidence fails to support the Veteran's claim that she has 
PTSD related to her military service.  Though VA treatment 
records dated in January and April of 1999 diagnose the 
Veteran with PTSD, no medical reasoning for this diagnosis is 
provided, and significantly, such diagnosis was revised in a 
July 1999 follow-up, to only include a diagnosis of major 
depressive disorder.  Also, a May 2000 VA opinion 
specifically considered the Veteran's account of her disorder 
and diagnosed a major depression disorder, not PTSD.  
Additionally other VA records documenting a diagnosis of 
PTSD, such as a February 2005 VA psychological evaluation, 
diagnosed such a condition by way of history, and also 
provide no medical reasoning or logic to support a current 
diagnosis of PTSD. 

The Veteran's own opinion, as expressed in her multiple 
statements, that her current complaints are related to 
service and are due to PTSD, are not enough to support her 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492,494-5 (1992).  
Accordingly, the Board concludes there is an insufficient 
basis to find the Veteran currently has PTSD, related to her 
military service.  The Board acknowledges the Veteran's claim 
of in service stressors, however, based on the medical 
evidence of record, what the Veteran terms stressors are more 
properly characterized as in service injuries that caused her 
present major depressive disorder.  

As the competent medical evidence of record contradicts the 
Veteran's theory of her disorder, it is the Board's duty to 
weigh the evidence and determine the nature of the condition, 
without resort to speculation.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  More probative to the Veteran's claim 
are her service treatment records documenting her in service 
diagnosis with a major depressive disorder and a June 1997 
private treatment record specifically relating the Veteran's 
depression to her in service injury/stressor.  Additionally, 
the Veteran's post service treatment record is replete with 
diagnoses and treatments related to her major depressive 
disorder.  Accordingly, the Board finds that the most 
competent and probative pieces of evidence indicate the 
Veteran has major depressive disorder related to her military 
service.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
Veteran, the Board concludes that the criteria to establish 
service connection for an acquired personality disorder to 
include a major depressive disorder (previously considered as 
PTSD), are met.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a sinus disorder, the 
Veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for migraine headaches, the 
Veteran's appeal is denied.

New and material evidence not having been received to reopen 
a claim for service connection for a back disorder, the 
Veteran's appeal is denied.

New and material evidence has been presented to reopen a 
claim for service connection for a kidney disorder, and the 
claim is reopened.

New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, and the claim is reopened.

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder is granted.






REMAND

The Veteran is currently seeking service connection for a 
kidney disorder.  The Veteran's service treatment record 
reflects a June 1987 in service treatment for kidney stones.  
The Veteran's post service treatment records reflect 
treatment at the VA renal clinic, indications that a nodular 
lesion was identified in the Veteran's kidney, and a possible 
diagnosis of chronic pyuria/hematuria.  As the Veteran seeks 
service connection for conditions that are similar to those 
treated in service, a VA examination and opinion should be 
obtained.  

The Veteran's claims folder contains a March 2006 VA 
treatment record indicating a nodular lesion was identified 
in the Veteran's kidney and indices other kidney related 
concerns; however, subsequent treatment records related to 
this medical issue are not of record.  As the Veteran is 
seeking service connection for a kidney disorder, these 
records may assist her in substantiating her claim and VA 
must undertake necessary steps to obtain the Veteran's VA 
treatment records.  38 C.F.R. § 3.159(c)(3).

The Veteran must  be advised of the importance of reporting 
to the scheduled examination, and of the possible adverse 
consequences of failing to so report (to include denial of 
her claim).  See 38 C.F.R. § 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of 
the Veteran's VA treatment records 
related to the treatment of any kidney 
disorder.  Efforts to obtain records 
from a Federal department or agency 
should end only if VA concludes that 
the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that 
the requested records do not exist or 
the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  After obtaining the Veteran's 
relevant VA treatment records, the 
Veteran should be scheduled for a VA 
examination to determine the etiology of 
any current kidney disorder.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination, and such review 
must be noted in the examination report.  
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
her disability, and specifically comment 
as to the likelihood that any currently 
diagnosed kidney disorder, if found, is 
related to service.  The examiner should 
specifically comment on the Veteran's 
June 1987 in service treatment for kidney 
stones and indicate if there is any 
correlation between this disorder and any 
current kidney disorder.  The examiner 
should provide the reasons and basis for 
all opinions given.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


